Citation Nr: 1536202	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar degenerative disc disease.

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.

3.  Entitlement to a rating higher than 10 percent for left ankle strain, residuals of left ankle injury.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 and to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a raging decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the record indicates the Veteran reported being in receipt of disability benefits from the Social Security Administration (SSA) since 2008.  In November 2008, the Veteran submitted a copy of the October 2010 letter from the SSA notifying him of a fully favorable decision awarding him SSA disability benefits.

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Because SSA disability records have not been obtained in this case, remand of the pending appeal is necessary.

On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:
The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.


1.  The AOJ should obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such.

2.  Obtain updated VA treatment records dating since January 2015.  If any requested records are not available, the Veteran should be notified of such.

3.  Thereafter, the claims for increased ratings and the claim for a TDIU should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




